Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on February 4, 2022 is acknowledged.
3.	Claims 17-23 have been cancelled.
4.	Claims 24-32 are pending in this application and allowed in this office action.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
5.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
6.	Objection to claims 18 and 25 is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Substantial duplicate objection of claims 24-32 is hereby withdrawn in view of Applicant’s cancellation of claims 17-23.
8.	Rejection of claims 18 and 25 under judicially created basis that it contains an improper Markush groupings of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 18 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s cancellation of claim 18 and amendment to claim 25.

11.	Rejection of claims 17-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9730984, is hereby withdrawn in view of Applicant’s amendment to the claims.

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: A method for preventing or treating a central or peripheral nervous system inflammatory disease comprising administering to a subject in need thereof a composition comprising the isolated peptide of SEQ ID NO: 1, wherein the central or peripheral nervous system inflammatory disease is selected from the group consisting of meningitis, encephalitis, multiple sclerosis, cerebral infarction, cerebral embolism, Guillain-Barre syndrome, neuritis, neuralgia, spinal cord injury, paralysis, and uveitis, is both novel and unobvious over the cited prior art.
	As indicated in the previous office action, the closest art is Gaudernack et al (US Patent No. 7794723, filed with IDS). Gaudernack et al teach instant SEQ ID NO: 1 (see SEQ ID NO: 2), and that the peptide is derived from telomerase, and is used in the treatment of cancer. Filaci et al (US Patent No. 8828403, filed with IDS) also teach instant SEQ ID NO: 1 (see SEQ ID NO: 4). Filaci et al teach a therapeutic method for the treatment of cancer expressing human telomerase comprising administering to a subject an effective amount of 4 peptides, one being SEQ ID NO: 4 (see claim 1). .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 24-32, as set forth in the amendment filed on February 4, 2022, are allowed.


CONCLUSION
Claims 24-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654